The plaintiff in error was convicted in the county court of Lincoln county of having possession of intoxicating liquor, to wit, three pints of corn whisky, containing more than one-half of 1 per cent. alcohol, measured by volume, and capable of being used as a beverage, with the intent then and there, on the part of the said Norman Alley, to sell, barter, give away, or otherwise furnish the same, and his punishment fixed at confinement in the county jail for a period of 60 days and a fine of $100 and costs of the prosecution. From which judgment the defendant appeals.
Petition in error and case-made were filed in this court on the 23d day of March, 1931. No further appearance has been made by the plaintiff in error, nor any further extension asked for time to file brief in support of the assignments of error.
Where no brief is filed and no personal appearance *Page 70 
made, the court presumes that the appeal is without merit or has been abandoned. We have carefully examined the record and find the information properly charged an offense; that the defendant was accorded a fair and impartial trial; that no fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.